DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "channel adjacent to the touch area" of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification has not provided support for the following limitation of claim 15, "the HVAC case .
Claim Objections
Claims 6, 16, and 18 objected to because of the following informalities:  "coefficient friction" should be corrected to "coefficient of friction" in claims 6 and 16. The term “form” in line 1 of claim 18 should be corrected to “forming”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 13, the term “second force” renders the claims indefinite. It is unclear if the second force is a hypothetical force for comparison or if it is a second force relating to a second door that is part of the claimed invention. In applying art, the limitation has been interpreted as referring to a hypothetical force.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0120348 A1) in view of Kramer et al. (US 2019/0061478 A1).
Regarding claim 1, Tanaka discloses an HVAC system comprising a door (Tanaka 15) having a first end and a second end (see Tanaka figure 6 annotated) comprising an elastomer (Tanaka 45) adjacent the first end (see Tanaka figure 6 annotated), and a rotatable member (Tanaka 40) adjacent the second end (see Tanaka figure 6 annotated). The elastomer comprises a door touch area (see Tanaka figure 2 annotated). The HVAC system further comprises a case (Tanaka 10) defining an internal portion (see Tanaka figure 2), an external portion (see Tanaka figure 2), and a case opening (Tanaka 18A, and 18B) fluidly connecting the internal and external portions of the case, the case is configured to receive the rotatable member of the door (Tanaka [0082]) such that the door is rotatable about an axis between a first position (see Tanaka figure 2) where the door covers the case opening, and a second position (see Tanaka figure 2) where the door does not cover the case opening. The case comprises a case touch area (see Tanaka figure 2) where the door contacts the case in the first position and is parallel to the door.

    PNG
    media_image1.png
    481
    605
    media_image1.png
    Greyscale

Tanaka figure 6 (annotated)

    PNG
    media_image2.png
    712
    695
    media_image2.png
    Greyscale

Tanaka figure 2 (annotated)
Tanaka is silent regarding the case touch area comprising graining.
However, Kramer teaches a vehicle vent that comprises a door (Kramer 22) for sealing off an air duct when it contacts a touch area (Kramer 20) and the touch area has graining (Kramer [0019]) for reducing closing noise. Examiner notes that Kramer refers to the surface as roughened and that this is synonymous with graining. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka’s HVAC system by adding a roughened / grained surface to the case contact area to reduce noise generated when the door is opened/closed thereby providing a more pleasant user experience.
Regarding claim 2, Tanaka and Kramer as applied to claim 1 teach a grained case touch area (Kramer [0019]). Tanaka and Kramer are silent regarding the contact between the case touch area and door touch area being reduced by the graining. However, Tanaka and Kramer teach all of the recited 
Regarding claim 3, Tanaka and Kramer as applied to claim 2 are silent regarding the forces required to separate the grained case touch area and the door touch area. However, Tanaka and Kramer disclose all of the claimed structure and therefore inherently will be capable of the claimed function of a reduced force for separating the grained touch area and door touch area when compared to the force required to separate an ungrained touch area and door touch area.
Regarding claim 4, Tanaka and Kramer as applied to claim 2 are silent regarding the direction of graining.
However, applicant has been silent regarding an advantage to the claimed horizontal direction of the graining direction and has further recited the graining can also be vertical or non-directional. Therefore, selecting a horizontal direction for graining is a matter of choice one of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a horizontal direction for graining to make the grained surface have a uniform appearance.
Regarding claim 5, Tanaka and Kramer as applied to claim 2 are silent regarding the direction of graining.
However, applicant has been silent regarding an advantage to the claimed horizontal direction of the graining direction and has further recited the graining can also be vertical or non-directional. Therefore, selecting a vertical direction for graining is a matter of choice one of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a vertical direction for graining to make the grained surface have a uniform appearance.
Regarding claim 6, Tanaka and Kramer as applied to claim 1 are silent regarding the coefficient of friction between the case touch area and door touch area. However, Tanaka and Kramer disclose all of the recited structure and therefore will inherently perform the recited limitation of the coefficient of friction between the grained touch area and door touch area being less than the coefficient of friction between an ungrained touch area and a door touch area.
Regarding claim 7, Tanaka and Kramer as applied to claim 1 teaches the elastomer (Tanaka 45) blocks airflow (Tanaka [0085]) and therefore restricts air leakage from the interior to the exterior of the case.
Regarding claim 8, Tanaka and Kramer as applied to claim 8 teach an increased surface roughness (Kramer [0019]) of the touch area compared to an ungrained surface, and Kramer refers to the surface as a sealing surface therefore, sealing efficacy is maintained.
Regarding claim 10, Tanaka and Kramer as applied to claim 1 teach the elastomer comprises a first edge and a second edge (see annotated figure) spaced inwardly from the first edge, at least one of the edges extending axially, and the door touch area extends from the first edge towards the second edge.

    PNG
    media_image3.png
    456
    551
    media_image3.png
    Greyscale

Tanaka figure 6 (annotated)
Tanaka and Kramer as applied to claim 1 are silent regarding the door touch area comprising graining.
However, Kramer further teaches that the door touch area can also be roughened (Tanaka [0019]) to reduce closing noise. Examiner notes that adding roughening to the surface will inherently reduce contact between the door touch area and case touch area. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka’s HVAC system by applying to graining to both the door touch area and case touch area to reduce opening noise thereby improving user experience.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0120348 A1) and Kramer et al. (US 2019/0061478 A1) as applied to claim 1 above, and further in view of Suzuki et al. (US 2017/0087959 A1).
Regarding claim 9, Tanaka and Kramer are silent regarding the elastomer being angled from one end toward the other.
However, Suzuki teaches an HVAC system comprising a door (Suzuki 18) with an elastomer (Suzuki 41) that is angled from a first end (see annotated figure) towards a second end (see annotated figure) disposed toward the axis. Suzuki’s angled elastomer is designed to reduce noise generation (Suzuki [0013]) due to vortices generated as air flow over the door in open positions. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka and Kramer’s HVAC system to incorporate Suzuki’s elastomer structure that is angled with respect to the axis to reduce the noise generation due to vortices over the edge of the elastomer when the door is in open positions.

    PNG
    media_image4.png
    372
    548
    media_image4.png
    Greyscale


Claim s 11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0120348 A1) in view of Suzuki et al. (US 2017/0087959 A1).
Regarding claim 11, Tanaka discloses an HVAC system comprising a case (Tanaka 10) and a case opening (Tanaka 17A, 17B, 18A, and 18B), and a case touch area (see Tanaka figure 2) where a door (Tanaka 14, 15, and 16) contacts the case in the first position. The door is rotatable about an axis between a first position (see Tanaka figure 2) where the door covers the case opening, and a second position (see Tanaka figure 2) where the door does not cover the case opening. The door further comprises an elastomer (Tanaka 45) defining a touch area extending from a first end (see annotated figure) to a second end (see annotated figure) of the elastomer.

    PNG
    media_image3.png
    456
    551
    media_image3.png
    Greyscale

Tanaka figure 6 (annotated)
Tanaka is silent regarding the elastomer being angled from the first edge to the second edge.
However, Suzuki teaches an HVAC system comprising a door (Suzuki 18) with an elastomer (Suzuki 41) that is angled from a first end (see annotated figure) towards a second end (see annotated figure) disposed toward the axis. Suzuki’s angled elastomer is designed to reduce noise generation (Suzuki [0013]) due to vortices generated as air flow over the door in open positions. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka’s HVAC system to incorporate Suzuki’s elastomer structure that is angled with respect to the axis to reduce the noise generation due to vortices over the edge of the elastomer when the door is in open positions.

    PNG
    media_image4.png
    372
    548
    media_image4.png
    Greyscale

Suzuki figure 3 (annotated)
Regarding claim 17
Regarding claim 19, Tanaka and Suzuki as applied to claim 11 teach the case touch area and door touch area in the closed position are parallel (see Tanaka figure 2).
Claims 12-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0120348 A1) and Suzuki et al. (US 2017/0087959 A1) as applied to claim 11 above, and further in view of Kramer et al. (US 2019/0061478 A1).
Regarding claim 12, Tanaka and Suzuki as applied to claim 11 are silent regarding the case touch area comprising graining to reduce contact between the case touch area and door touch area.
However, Kramer teaches a vehicle vent that comprises a door (Kramer 22) for sealing off an air duct when it contacts a touch area (Kramer 20) and the touch area has graining (Kramer [0019]) for reducing closing noise. Examiner notes that Kramer refers to the surface as roughened and that this is synonymous with graining. Examiner also notes that Kramer teaches the use of a grained touch area and therefore inherently teaches the contact being reduced because of the graining. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka and Suzuki’s HVAC system by adding a roughened / grained surface to the case contact area to reduce noise generated when the door is opened/closed thereby providing a more pleasant user experience.
Regarding claim 13, Tanaka, Suzuki, and Kramer as applied to claim 12 are silent regarding the forces required to separate the grained case touch area and the door touch area. However, Tanaka, Suzuki, and Kramer disclose all of the claimed structure and therefore inherently will be capable of the claimed function of a reduced force for separating the grained touch area and door touch area when compared to the force required to separate an ungrained touch area and door touch area.
Regarding claim 14, Tanaka, Suzuki and Kramer as applied to claim 12 are silent regarding the direction of graining.
However, applicant has been silent regarding an advantage to the claimed horizontal direction of the graining direction and has further recited the graining can also be vertical or non-directional. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a horizontal direction for graining to make the grained surface have a uniform appearance.
Regarding claim 16, Tanaka and Suzuki as applied to claim 11 are silent regarding the case touch area comprising graining.
However, Kramer teaches a vehicle vent that comprises a door (Kramer 22) for sealing off an air duct when it contacts a touch area (Kramer 20) and the touch area has graining (Kramer [0019]) for reducing closing noise. Examiner notes that Kramer refers to the surface as roughened and that this is synonymous with graining. Examiner also notes that Kramer teaches the use of a grained touch area and therefore inherently teaches the coefficient of friction between the grained case touch area and door touch area being lower than that of an ungrained case touch area and a door touch area. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka and Suzuki’s HVAC system by adding a roughened / grained surface to the case contact area to reduce noise generated when the door is opened/closed thereby providing a more pleasant user experience.
Regarding claim 18, Tanaka, Suzuki, and Kramer as applied to claim 17 teach an increased surface roughness (Kramer [0019]) of the touch area compared to an ungrained surface, and Kramer refers to the surface as a sealing surface therefore, sealing efficacy is maintained.
Regarding claim 20, Tanaka, Suzuki, and Kramer as applied to claim 11 are silent regarding the door touch area comprising graining.
However, Kramer further teaches that the door touch area can also be roughened (Tanaka [0019]) to reduce closing noise. Examiner notes that adding roughening to the surface will inherently reduce contact between the door touch area and case touch area. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the HVAC system by applying to .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2010/0120348 A1) and Suzuki et al. (US 2017/0087959 A1) as applied to claim 11 above, and further in view of Bowler et al. (US 2006/0099903 A1) and Kramer et al. (US 2019/0061478 A1).
Regarding claim 15, Tanaka and Suzuki are silent regarding the case comprising a channel surface adjacent the touch area configured to receive a portion of the elastomer.
However, Bowler teaches a damper system for an automotive vent comprising a door (Bowler 24) and a case contact area (Bowler 70) that includes a channel (Bowler 86) for receiving a portion (Bowler 78) of the door. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka and Suzuki’s case and door assembly to incorporate Bowler’s contact area with a channel to improve seal quality by creating a torturous flow path air must pass through to leak through the door in the closed position. Examiner notes that the Base reference Tanaka utilizes an elastomer for the door contact area and therefore the protruding portion of Bowler’s door will be made of elastomer when combined with the base reference Tanaka.
Tanaka, Suzuki and Kramer are silent regarding a surface graining to reduce contact.
However, Kramer teaches a vehicle vent that comprises a door (Kramer 22) for sealing off an air duct when it contacts a touch area (Kramer 20) and the touch area has graining (Kramer [0019]) for reducing closing noise. Examiner notes that Kramer refers to the surface as roughened and that this is synonymous with graining. Examiner also notes that Kramer teaches the use of a grained touch area and therefore inherently teaches the coefficient of friction between the grained case touch area and door touch area being lower than that of an ungrained case touch area and a door touch area. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka, Suzuki, and Kramer’s HVAC system by adding a roughened / grained surface to the case contact area to reduce .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffman (US 2004/0238046) discloses a fluid control valve comprising a rough texture portion (Hoffman 70) for reducing noise near a contact area between the baffles of the valve. Lange (US 2009/0305623) with an air door that is tapered towards the contact area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES R BRAWNER/               Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762